DETAILED ACTION
Claim Objections
Claim 15 is objected to because of the following informalities: 
In claim 15 (line 5) “of the motor” should recite --of the motor shaft--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 5,685,701) in view of Pelton (US 4,685,822) and Mordue (US 6,358,467)
As to claims 1, 8 and 10, Chandler et al. disclose a coupling for use in processing molten metal, the coupling comprising: 
a collar 49 including a cavity configured to receive an end of a rotor shaft 47, the cavity 77,79 having a top surface and an opening to the cavity; and 
a projection 63,65 protruding through the cavity and outside of the opening, the projection being threaded outside of the opening, and the projection configured to be retained in a bore of the rotor shaft (Figures 1-3).

Pelton teaches a coupling wherein a projection 3 is threaded only outside an opening of a collar 6; wherein the projection has an unthreaded first portion configured to be positioned inside of the cavity and a threaded second portion configured to be positioned outside of the opening; and wherein the projection has a chamfered exterior end positioned outside of the cavity; the unthreaded first portion of the projection providing for a reduction in stress concentration at a distal end of a bore 9 of shaft 1, and the chamfered unthreaded distal end of the lower portion of the threaded second portion of the projection providing for easier alignment and insertion of the upper threaded portion of the second portion of the projection within the bore of the shaft.  
Mordue further teaches a coupling comprising a projection extending through a cavity of a collar of the coupler (coupling not shown for embodiment of Figure 1C; C2 L53-59); wherein the projection has an unthreaded first portion and a threaded second portion and a chamfered exterior end; the unthreaded first portion of the projection providing for a reduction in stress concentration at a distal end of a bore 20’ of a shaft, and the chamfered unthreaded distal end of the lower portion of the threaded second portion of the projection providing for easier alignment and insertion of the upper threaded portion of the second portion of the projection within the bore of the shaft (Figure 1C; C2 L53-59).  

As to claim 2, Chandler et al. fail to explicitly disclose a coupling wherein the collar and the projection are comprised of steel.  Chandler et al. do not disclose any structural or functional significance as to the specific material of the collar and the projection.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the collar and the projection are comprised of steel, as Chandler et al. do not disclose any structural or functional significance as to the specific material of the collar and the projection, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
77,79 is chamfered so that it has a smaller diameter at the top surface than at the opening (Figure 3).
As to claim 4, Chandler et al. disclose a coupling wherein the cavity 77,79 has a wall that is not threaded (Figure 3).
As to claim 5, Chandler et al. disclose a coupling wherein the projection 63,65 protrudes through the center of the cavity 77,79 (Figure 3).
As to claims 6, 7 and 18, Chandler et al. disclose a coupling wherein the projection 63,65 extends beyond the opening (Figure 3).  
Chandler et al. fail to explicitly disclose a coupling wherein the projection extends 3" or more beyond the opening.  Chandler et al. do not disclose any structural or functional significance as to the specific length which the projection extends beyond the opening.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the projection extends 3" or more beyond the opening, as Chandler et al. not disclose any structural or functional significance as to the specific length which the projection extends beyond the opening, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill 
As to claim 11, Chandler et al. as modified by Pelton and Mordue disclose a coupling wherein the exterior end has a 45o chamfer (Pelton Figure; Mordue Figure 1C).
Chandler et al. as modified by Pelton and Mordue fail to disclose a coupling wherein the exterior end is 1/4" long.  Neither Pelton nor Mordue disclose any structural or functional significance as to the specific length of the chamfered exterior end of the projection.
  Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. as modified by Pelton and Mordue wherein the exterior end is 1/4" long, as neither Pelton nor Mordue disclose any structural or functional significance as to the specific length of the chamfered exterior end of the projection, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 12, Chandler et al. fail to disclose a coupling wherein the distance from the top surface to the opening is between 1" and 1.5".  Chandler et al. do not disclose any structural or functional significance as to the specific length of the cavity.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the distance from the top surface to the opening is between 1" and 1.5", as Chandler et al. do not disclose any structural or functional significance as to the specific length of the cavity, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claims 13 and 19, Chandler et al. fail to disclose a coupling wherein the projection includes an interior passage for transferring gas.
Mordue teaches a molten metal pump coupling wherein a projection, a motor shaft and rotor shaft each include an interior passage for transferring gas (motor shaft and coupling not shown for embodiment of Figure 1C; C1 L37-C2 L59); the interior passage enabling gas to pass through the coupling to remove impurities from processed molten metal (Figures 1C,4A; C5 L63-C6 L16).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the projection includes an interior passage, as taught by Mordue, in order to enable gas to pass therethrough to remove impurities from processed molten metal.

a motor having a motor shaft 57 with a first end connected to the motor and a second end; 
the coupling, wherein the coupling has a first end connected to the second end of the motor shaft; 
a rotor shaft 47 having a first end positioned at least partly in the opening of the collar 49, a bore 67 that is threadingly connected to the projection 65, and a second end; and
a rotor 41 connected to the second end of the rotor shaft (Figures 1-3).
As to claim 15, Chandler et al. as modified by Pelton and Mordue disclose a rotary degasser comprising: 
a motor having a motor shaft 57 with a first end connected to the motor and a second end; 
the coupling which has a first end connected to the second end of the motor shaft; 
a rotor shaft 47 having a first end positioned at least partly in the opening of the collar 49, a bore 67 that is threadingly connected to the projection 65, and a second end; and 
d) a rotor 41 connected to the second end of the rotor shaft (Figures 1-3).
As to claim 17, Chandler et al. disclose a molten metal pump wherein there are no threads in the cavity 77,79 (Figure 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. in view of Pelton and Mordue, as applied to claim 1 above, and further in view of Cooper (US 7,731,891).
As to claim 9, Chandler et al. fail to disclose a coupling wherein the threads are square, 1" ACME threads.  Chandler et al. do not disclose any structural or functional significance as to the specific cross-sectional shape or size of the threads.
Cooper teaches a coupling 1200 comprising square ACME threads 1210; the ACME threads providing for easy assembly between the coupling and a shaft 1400 (Figures 12-14; C10 L9-14).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the threads are square ACME threads, as taught by Cooper, in order to providing for easy assembly between the coupling and the shaft.
 Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Chandler et al. wherein the threads are 1” threads, as Chandler et al. do not disclose any structural or functional significance as to the specific size of the threads, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-18 and 20-24 of U.S. Patent No. 10, 465,688. Although the claims at issue are not identical, they are not patentably distinct from each other because the “coupling” comprising a “collar” and “partially threaded cylindrical projection threaded only outside of the opening” of patent claims 1 and 13 encompass the “coupling” comprising a “collar” and “projection threaded only outside of the opening” of patent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/08/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3679